IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0126
                             Filed August 19, 2020


SIBLEY STATE BANK,
     Plaintiff-Appellee/Cross-Appellant,

vs.

ROBERT ZYLSTRA, Assignee of DALE W. BRAAKSMA, DANNA S.
BRAAKSMA and JESSE DALE BRAAKSMA,
     Defendant-Appellant/Cross-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Osceola County, David A. Lester,

Judge.



       Assignee of redemption rights on two foreclosed farms appeals a ruling

finding the amount he tendered was insufficient to redeem the properties.

AFFIRMED.



       Jeff W. Wright and Joel D. Vos of Heidman Law Firm, P.L.L.C., Sioux City,

for appellant.

       Brandon J. Krikke and Nathan J. Rockman of Dekoter, Thole, Dawson &

Rockman, P.L.C., Sibley, for appellee.



       Considered by Tabor, P.J., and May and Greer, JJ.
                                           2


TABOR, Presiding Judge.

       After Sibley State Bank’s foreclosure action, the district court directed the

Osceola County Sheriff to sell two farm parcels mortgaged by the Braaksma

family.1 The winning bids at the October 3, 2017 sheriff’s sales were $974,284 by

the bank for a larger tract and $410,000 by Jo’s Family Farms, LLC for a smaller

parcel. After the sale of the real estate, the Braaksmas had one year to redeem

their properties.2

       Three-hundred and sixty-four days later, the Braaksmas assigned their

redemption rights to Robert Zylstra. That same day, he tendered a check for

$1,384,284 to the clerk of court, intending to redeem both parcels. Because

Zylstra included no interest or other costs in the payoff amount, the bank argued

the redemption failed. The district court agreed, holding Zylstra lost his assigned

rights when he did not pay the full redemption amount for the properties within the

one-year statutory period. Zylstra challenges that holding on appeal.


1 “For more than a decade, Sibley State Bank loaned money to Dale and Danna
Braaksma, their son Jesse, and Braaksma Grain Farms, Inc. (collectively the
Braaksmas) and secured mortgages on their farmland as collateral.” Sibley State
Bank v. Braaksma, No.17-1021, 2018 WL 3471850, at *1 (Iowa Ct. App. July 18,
2018).
2 The district court held that the one-year redemption period expired at midnight

on October 4, 2018. We disagree. Redemption may occur within one year of the
day of the sale. Iowa Code § 628.3 (2017). When computing time, we exclude
the first day and include the last day. See Iowa Code § 4.1(34); see also Iowa R.
Elec. P. 16.309(1)(c) (“A document is timely filed if it is filed before midnight on the
date the filing is due.”). So excluding October 3, 2017, and including October 3,
2018, the one-year redemption period expired at midnight on October 3, 2018.
See Lane v. Spencer Mun. Hosp., 836 N.W.2d 666, 667 (Iowa Ct. App. 2013)
(adopting anniversary-date rule, in other words, deeming statutory period to
commence the day after the act and end at the close of the anniversary of the day
the act occurred).
                                         3


      After an independent review of the record, we reach the same result as the

district court. Zylstra could not redeem the property when he tendered only the

principal amount of the sheriff’s sale bids.      His belated attempt at partial

redemption also fails.    Because Zylstra was unsuccessful in redeeming the

properties, we need not decide the correct interest rate or whether the court should

have included attorney fees in the redemption amount.

      I.   Facts and Prior Proceedings

      To set the stage, we open with the bank’s foreclosure in June 2017.3 One

month later, the bank filed praecipes with the Osceola County Clerk of Court

directing the clerk to issue special executions to the county sheriff.4 In turn, the

clerk issued special executions with information from the foreclosure decree.

      Based on these filings, Deputy Kevin Wollmuth conducted a pair of sheriff’s

sales at the Osceola County courthouse on October 3, 2017. He identified the two

properties as Docket Nos. 17-0715(1) and 17-0715(2). The bank had the winning

bid of $974,284.02 on Docket No. 17-0715(2), a tract of about 238 acres that had

been farmed by Dale and Danna Braaksma. Jo’s Family Farms had the winning

bid of $410,000.00 on Docket No. 17-0715(1), which included about 79 acres that

had been farmed by Jesse Braaksma. The winning bidders took the property

subject to the Braaksmas’ one-year right of redemption.           See Iowa Code

§§ 626.95, 628.3.


3 Our court upheld the grant of the bank’s motion for summary judgment in the
mortgage foreclosure proceedings. Braaksma, 2018 WL 3471850, at *5.
4 Praecipe is the Latin word for “command.” Bryan A. Garner, Garner’s Dictionary

of Legal Usage 694 (3d ed. 2011). The somewhat archaic term survives at Iowa
Code section 602.8105(2) (2017) as a means for the clerk to execute on a
judgment.
                                          4


        Fast forward almost one year. In late September 2018, Jesse Braaksma

reached out to both Osceola Clerk of Court Stephanie Wollmuth and Deputy

Wollmuth to determine the amount needed to redeem the properties.5 Both the

clerk and the deputy informed Braaksma they could only provide the bid amounts

for the sheriff’s sales, not the full amount necessary to redeem the properties.

Deputy Wollmuth suggested contacting the bank’s attorney, Nathan Rockman, “to

get the exact amounts.” Braaskma responded that he would “find out from the

bank’s attorneys.”

        Then, on the morning of October 2, 2018, the Braaksmas assigned their

redemption rights to Zylstra. Less than an hour later, Jesse Braaksma emailed

Deputy Wollmuth again asking for information about the redemption amount.

Anticipating Deputy Wollmuth’s previous suggestion to ask attorney Rockman,

Braaksma justified avoiding that avenue by saying, “I cannot approach the bank’s

attorneys due to our opposing positions in the case.” A couple of hours later,

Deputy Wollmuth responded that he did not know the costs of redemption and “the

exact amounts will have to come from the Clerk or the Attorney.”

        At the end of this busy day, Jesse and his father, Dale Braaksma, as well

as Robert Zylstra and his son Tommy, all traveled to the clerk of court’s office.

Tommy had called ahead to see how late the office was open. The evidence

conflicts on what happened when the quartet reached the clerk’s office. For sure,

Robert Zylstra wrote a check to the clerk of court for the combined amount of the



5   The Wollmuths are husband and wife.
                                         5


winning bids—$1,384,284. Zylstra noted the check was for “2 sheriffs deeds for 2

farms 320 acres.” Zylstra testified that he asked clerk Wollmuth repeatedly if that

amount would be “payment in full” and she said, “yes, as far as she knew it would

be.” She then printed out a receipt showing a balance due of “zero dollars.”

       In defending her actions, clerk Wollmuth debunked Zylstra’s recollection.

She acknowledged calling the bank’s attorney Rockman after receiving Tommy

Zylstra’s call that they were on the way to redeem the properties. But she testified

Rockman did not inform her of the payoff amounts in that call. She testified that

she told Zylstra she had “no idea what amount” was needed to redeem the

properties—“I just told him I would accept what he gave me.” Wollmuth added that

it was the clerk’s policy not to determine redemption amounts.6 After Zylstra left,

Wollmuth again contacted Rockman to inform him that she received a redemption

payment.

       On October 5, the bank applied for a hearing on the redemption issue.7 The

application asked the district court to “enter an order that Zylstra’s funds, held by

the Clerk, be returned to him, and further, order that no redemption has occurred.”

The bank also filed an affidavit on redemption, asserting that when interest, taxes,




6 Attorney Rockman sent an email at 3:19 p.m. on October 2 that included the
bank’s estimate of the payoff amount for the parcel purchased by Jo’s Family
Farms. Clerk Wollmuth acknowledged reading that email before Zylstra arrived at
4:15 p.m. But she did not relay that information to Zylstra. Rockman sent an email
at 4:39 p.m. with the payoff amount for the bank’s parcel. The clerk did not see
that email until the next morning.
7 In its motion, the bank listed payoff amounts (including principal, interest, and

costs) for both properties for October 2, 3, and 4, 2018.
                                         6


insurance, and legal costs were included, the total amount to redeem both

properties was $1,648,747.8

       Zylstra testified he did not learn about the additional redemption amounts

until October 5. Four days later, Zylstra returned to the clerk’s office and tendered

a second check. This time for $267,876—the difference between the bid amounts

and the additional costs and interest the bank alleged to be due on October 5, plus

an estimated per diem amount of interest through October 9, 2018.

       The district court held a hearing on the redemption issue in November and

issued its ruling in December 2018.9         In its ruling, the court determined the

“requisite redemption sum” for both properties was $1,634,873.58.10 The district


8 The affidavit asserted these redemption amounts:
        (1) Sheriff sale bought by Sibley Bank Payoff: $1,164,744.81
        ($974,284.02 principal and $175,851.58 in interest and $14,609.21
        in costs). (Costs = Real Taxes: $4996.00; Legal: $8635.34;
        Insurance: $977.87).
        (2) Sheriff sale bought by Jo’s Family Farm LLC Payoff: $484,002.19
        ($410,000.00 principal and $74,002.19 in interest).
9 Zylstra argued the district court should find his attempt to redeem both parcels

was effective for four reasons: (1) as assignee he paid the amount required by the
clerk of court, (2) no interest was required to redeem because no rate was noted
on the certificates of sale; (3) if payment was insufficient, the deficiency was
caused by a good faith error; and (4) if payment of interest was required for
effective redemption, the court should apply the regular contract rate and not the
default interest rate.
10 The district court included this table in its decision:

        Certificate #1
        Certificate #1 Bid Amount 974,284.02
        Certificate #1 Costs to Redeem (Sheriff’s Costs) 601.03
        Subtotal Certificate #1 974,885.05
        Certificate #1 Interest at 18% by Decree (363 Days) 176,831.82
        Certificate #1 Requisite Redemption Sum 1,151,716.87
        Certificate #2
        Certificate #2 Bid Amount 410,000.00
        Certificate #2 Costs to Redeem (Sheriff’s Costs) 601.03
        Subtotal Certificate #2 410,601.03
        Certificate #2 Interest at 18% by Decree (363 Days) 74,415.00
                                          7


court excluded attorney fees and interest that accrued before the sheriff’s sale from

its calculation for redemption by a third party.         Because Zylstra tendered

insufficient payment for both properties within the one-year redemption period, the

court held his attempt to redeem the properties was ineffective.

       In reaching its holding, the court found Zylstra made a mistake of law in

calculating the required redemption amount. But his mistake of law was not

grounds for equitable relief. Plus, the district court found no duty on the part of the

sheriff or the clerk of court to notify Zylstra of the payoff amounts. The court noted

that if Zylstra had questions about the requisite redemption amount he should have

taken advantage of the “safe harbor” provision at Iowa Code section 628.21.11

Finally, the court rejected Zylstra’s belated attempt at partial redemption under

section 628.23, surmising that statute “seems to require that Zylstra, at the very

least, state which parcel he wanted to redeem, rather than be given the opportunity

to choose post-ruling.”



        Certificate #2 Requisite Redemption Sum 485,016.03
By our calculation, the requisite redemption sum for certificates #1 and #2 is
$1,636,732.90 and not the sum reached by the district court. But the discrepancy
is not critical to our decision.
11 That provision states:

        In case any question arises as to the right to redeem, or the amount
        of any lien, the person claiming such right may deposit the necessary
        amount therefor with the clerk, accompanied with the affidavit above
        required, and also stating therein the nature of such question or
        objection, which question or objection shall be submitted to the court
        as soon as practicable thereafter, upon such notice as it shall
        prescribe of the time and place of the hearing of the controversy, at
        which time and place the matter shall be tried upon such evidence
        and in such manner as may be prescribed, and the proper order
        made and entered of record in the cause in which execution issued,
        and the money so paid in shall be held by the clerk subject to the
        order made.
Iowa Code § 628.21 (2018).
                                           8


       Zylstra appealed in January 2019. The bank cross-appealed from the

district court’s refusal to include attorney fees when calculating the payoff amount.

The supreme court transferred the case to the court of appeals.

       While the appeal was pending, the bank applied for fees and costs

associated with legal services in the district court. Flagging entries in attorney

Rockman’s billing statements, Zylstra moved for a limited remand to conduct

additional discovery. Zylstra anticipated the evidence would show the bank’s

attorney and clerk Wollmuth “were working in concert to withhold information” from

him for the bank’s benefit. The motion asserted: “The evidence discovered since

the district court ruled and this appeal was filed raises serious questions regarding

fraud, mistake, or other circumstances.” Our court granted a limited remand.

       In the intervening months, the parties wrangled over the scope of the

remand and the proper methods of discovery. In a June 2020 filing in the district

court, Zylstra dropped his allegation of fraud against the clerk of court. He noted

he “was initially concerned that a fraudulent conspiracy to prevent proper

redemption was afoot based upon the Rockman billing statement.” But according

to Zylstra, “Further development of the evidence makes clear . . . that a mistake in

communication occurred during the critical days near the expiration of the

redemption period.”

       After hearing oral arguments, the district court issued its order ending the

limited remand on June 25, 2020. The court admitted additional evidence into the

record but declined to modify its original ruling.12


12 Based on the newly discovered evidence, Zylstra requested the district court
either extend the redemption deadline from October 4 to October 9, 2018, or
                                        9


      The court acknowledged “a series of mistakes in judgment and unusual

circumstances occurred during the time period immediately preceding the

October 4, 2018, redemption date.” The court blamed clerk Wollmuth for

      improperly involv[ing] herself and her office staff in these
      proceedings by contacting Attorney Rockman concerning the inquiry
      she received from Zylstra’s son, Tommy, earlier in the day on
      October 2, 2018, which led her to conclude they were coming in to
      her office to redeem the two certificates at issue in this case.

The court continued, “While Wollmuth correctly did not ask Rockman at that time

for payoff amounts necessary to redeem the two certificates (nor did Rockman

volunteer those amounts), she, nonetheless, then mistakenly called Attorney

Rockman to report the amount that Zylstra had paid.” Despite an appearance of

impropriety, the court found “Wollmuth acted in accordance with the directive set

forth in the Manual for Clerks of Court, which provides that clerks do not have a

duty to determine redemption amounts.” As its bottom line, the district court found

any mistakes by the clerk did not cause Zylstra’s failure to tender the proper

redemption amounts.

      The district court also held the bank’s attorneys owed no duty to advise

Zylstra or to contact him with the redemption amounts. Where should Zylstra have

turned? The district court explained:

      [A] basic tenet underlying any transaction where one party is
      purchasing real property belonging to another is that the purchaser
      obtains the purchase price from one of two sources; the owners of
      the property who, in this case, are the Bank and Jo’s, or from the
      agent handling the sale, which in this case are Attorneys Rockman
      and [Dan] DeKoter.




conclude that he properly redeemed because the clerk of court knew the correct
payoff amount but did not share that information with him.
                                         10


Because Zylstra did not contact those sources, the court decided he was not

entitled to equitable relief.

       In a July 14, 2020 order, our court lifted the stay on submission of the appeal

and agreed to consider the additional evidence admitted by the district court during

the limited remand but denied Zylstra’s request for additional briefing.

       II.     Scope and Standards of Review

       We review de novo all issues related to redemption in an equity action. Fed.

Land Bank of Omaha v. Heeren, 398 N.W.2d 839, 841 (Iowa 1987). But to the

extent this case turns on statutory interpretation, we review for errors at law. See

Estate of Cox by Cox v. Dunakey & Klatt, P.C., 893 N.W.2d 295, 302 (Iowa 2017).

       III.    Analysis

       Zylstra advances two arguments. First, he contests the district court’s

holding that he did not effectively redeem both farms. Second, as an alternative

argument, he contends he paid a sufficient amount to redeem at least one of the

farms. We will address each claim in turn.

       A.      Full Redemption

       “The right to redeem is purely statutory.” First Nat’l Bank of Glidden v. Matt

Bauer Farms Corp., 408 N.W.2d 51, 53 (Iowa 1987) (citing Iowa Code section

628.3 (1985)). The right runs for one year from the date of the sheriff’s sales. Id.

The winning bidders, here the bank and Jo’s Family Farms, received sheriff’s

certificates. See Iowa Code § 626.95. During the one-year redemption period, the

debtors (or their assignee) could have redeemed the property by paying the sale

price plus the remaining amount of the certificate holder’s lien, including costs and

interest. See Iowa Code § 628.13. The failure to redeem within one year entitles
                                         11


the bank and Jo’s Family Farm, as the certificate holders, to sheriff’s deeds to the

property. See Iowa Code § 626.98.

       In this appeal, Zylstra concentrates on the district court’s application of the

18% default interest rate in determining the redemption amount. He contends the

proper interest rate was a “blended” contract rate of 5.0894%. Using that rate, he

submits the redemption amount would have been $1,454,735.77 rather than the

$1,636,732.90 figure calculated by the district court.13 But, as the bank points out,

Zylstra paid neither of those amounts during the one-year redemption period. By

the deadline of October 3, 2018, Zylstra tendered only the combined sale price of

$1,384,284, without any interest at all.      After Zylstra failed to pay the total

redemption amount in time, the certificate holders were entitled to receive the

sheriff’s deeds. Zylstra’s attempt to rectify the payment deficiency by handing the

clerk a second check on October 9 fell outside of the one-year redemption period.

       Not until his reply brief does Zylstra tackle the deadline question. There he

argues, “[T]his Court should use its equitable power to allow for a short extension

of the one-year timeframe and credit Zylstra for the additional $267,876.28 he

tendered on October 9, 2018.” Like the district court, we are disinclined to move

the goal posts as a matter of equity. Our supreme court has been reluctant to

extend this statutory deadline. See Heeren, 398 N.W.2d at 844; see also Nw. Mut.



13 Zylstra ventured the novel argument on appeal that the district court should have
allowed earlier receivership funds to be directed toward interest payments
calculated at the rate of 5.0894%. According to Zylstra, receivership funds in the
amount of $79,434.82 coupled with the sheriff’s sales amount Zylstra tendered to
redeem the farms should have covered the full cost of redemption. Sibley deflates
this argument as one not raised before. We agree. Zylstra did not preserve this
issue for appeal. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002).
                                         12

Life Ins. Co. v. Hansen, 218 N.W. 502, 505 (Iowa 1928) (endorsing strict

compliance with redemption statute). And Zylstra presents no sound reason for

doing so here.

      In his briefing to the district court during the limited remand, Zylstra focused

on the sequence of communications involving clerk Wollmuth and attorney

Rockman on October 2, 2018, and the days following. He asserted the record was

“replete” with examples of the bank’s lawyer providing payoff amounts to the clerk

of court and sheriff, “but not Zylstra.” He characterized his payment of the less-

than-the-redemption amount as a mistake resulting from “miscommunication and

misunderstanding” on the part of the clerk.14 From that premise, Zylstra argued it

was within the court’s equitable powers “to permit redemption after expiration of

the time fixed by the statute in cases of fraud, mistake, or other circumstances.”

See Olson v. Sievert, 30 N.W.2d 157, 158 (Iowa 1947); Wakefield v. Rotherham,

25 N.W. 697, 699 (Iowa 1885). Zylstra contends he attempted in good faith to

redeem the properties by paying the amount of the winning bids.

      The bank countered, in its briefing during the limited remand, that Zylstra’s

payment of only the principal amount—on October 2, 2018—without interest was

“neither reasonable nor in good faith.” The bank argued,

      The Zylstras had the benefit of counsel who they employed for this
      particular transaction, and who had spent 8.3 hours of time on the
      redemption issue before Zylstra made his payment. Any competent
      Iowa attorney spending this much time on this seven-figure
      transaction would have concluded and advised the client that there
      was interest to be paid in addition to principal. The fact that Zylstra
      blames everyone else, but refuses to disclose his knowledge is

14
 Zylstra admits he could have sought the payoff amount from the bank or attorney
Rockman’s office himself but then asserts, “Braaksma did not believe the bank
would give an accurate number, so he did not call them.”
                                          13


       telling. Furthermore, had Zylstra been acting in good faith, he would
       have directed his attorneys to contact the Bank’s attorneys to obtain
       the correct redemption figures.

The bank emphasized, “The additional evidence obtained during the remand only

substantiates and confirms that the clerk never provided any information to Zylstra

about the payoff amount, nor did she opine about the sufficiency of any amounts

paid by Zylstra.”

       After considering the new evidence on limited remand, the district court was

rightly critical of the appearance of impropriety created by the back-channel

communications between the clerk and attorney Rockman. On the other hand, the

court discounted the effect of those communications on Zylstra’s failure to tender

the proper amount to redeem the properties within one year of the sheriff’s sales.

Echoing its original ruling, the court found the record was “still devoid of any

evidence explaining why Zylstra failed to take advantage of the safe harbor

provided by Iowa Code section 628.21 by filing the affidavit authorized by that

section.”15

       After our independent review of the record, we reach the same decision as

the district court. The clerk of court had no duty to inform Zylstra of the redemption

amount. See generally Armstrong v. Pierson, 5 Iowa 317, 319 (1857) (“In receiving

the money, the clerk is only the agent of the party entitled thereto.”). Instead, the

responsibility to seek the correct payoff amount from the bank or its attorney rested


15 In its original ruling, the district court cited Kendig v. McCall, 110 N.W. 458 (Iowa
1907), and Eliason v. Stephens, 246 N.W. 771 (Iowa 1933), for the proposition that
an earlier version of this statute enabled the person desiring to redeem to test that
right. Even if Zylstra had filed an affidavit under section 628.21, he could not have
maintained a proceeding under that provision if the amount deposited with the clerk
was insufficient to make redemption. See Hansen, 218 N.W. at 505.
                                         14


with Zylstra as the assignee of the debtors. He shirked that responsibility. Unlike

the situations in Wakefield and Olson, where clerks misstated the amounts

required to redeem, the mistake in calculating the payoff amount here was Zylstra’s

fault alone.   See Olson, 30 N.W. at 158; Wakefield, 25 N.W. at 698.             Even

considering the additional record created in the limited remand, we find no

equitable basis to grant Zylstra relief. See Tharp v. Kerr, 119 N.W. 267, 269 (Iowa

1909) (“Although equity will always seek to relieve against the consequences of

accident or mistake, it must guard itself that it offer no premium to neglect or

default. Nor can it make too light of the statutory rights of the adverse party.”).

       B.      Partial Redemption

       Next, we address Zylstra’s claim that the court should have allowed him to

redeem at least one of the two properties because the amount he tendered to the

clerk on October 2, 2018, exceeded the redemption amount for either of the two

properties considered separately.16 In his appellant’s brief, Zylstra asks us to

determine that “he effectively redeemed the Dale and Danna Braaksma farm.”

(That parcel was purchased by the bank for $974,284.) But Zylstra took a different

position in his district court brief on remand, claiming he “properly redeemed Jo’s

property because the clerk had the payoff amount in hand when redemption was

attempted.” (That parcel, farmed by Jesse Braaksma, was purchased by Jo’s

Family Farms for $410,000).



16 The bank claims Zylstra did not preserve error on the partial redemption issue.
It notes that in the district court, Zylstra “neither briefed nor mentioned” Iowa Code
section 628.23 (allowing redemption for “any distinction portion” of property sold in
parcels). Despite that omission, the district court addressed partial redemption in
its original ruling. We thus find Zylstra preserved error on this issue.
                                          15


       “[W]hen a parcel of land is sold en masse, it must be redeemed as a whole;

but . . . when the property has been sold in parcels, any distinct portion may

be redeemed by itself.” Council Bluffs Inv. Co. v. Kay, 255 N.W. 721, 723 (1934);

see Iowa Code § 628.23. So how does this rule apply to Zylstra’s situation?

Weighing in Zylstra’s favor, the sheriff sold the property at issue in two parcels.

Tipping against his position, Zylstra failed to express any intent on October 2,

2018, that he intended to redeem a “distinct portion” of the property.

       The district court denied Zylstra’s request to redeem just one of the sheriff’s

certificates. In doing so, the court first noted the lack of precedent on the question:

       The court has not found nor does Zylstra cite any authority that
       answers the question presented here, which is: If an assignee
       intended to redeem both of two parcels that were sold separately at
       a sheriff’s sale but due to their own mistake only tenders enough
       within the redemption period to redeem one of those parcels, is that
       party then entitled to select which parcel he wants to redeem after
       the redemption period expires?

       Like the district court, we unearthed no authority to address this question.

So the best we can do is look to the language of section 628.23. We learn a

statute’s meaning from the “words chosen by the legislature.”          See Fishel v.

Redenbaugh, 939 N.W.2d 660, 663 (Iowa Ct. App. 2019) (quoting State v. Childs,

898 N.W.2d 177, 184 (Iowa 2017)). As the district court reasoned, the clause in

section 628.23 allowing “any distinct portion [to be] redeemed by itself” would

“require that Zylstra, at the very least, state which parcel he wanted to redeem,

rather than be given the opportunity to choose post-ruling.” Zylstra’s check noted

his intent to redeem “2 sheriffs deeds for 2 farms.” His insufficient payment for the

redemption of two properties together cannot translate into an after-the-fact
                                          16


redemption of one property without direction to the clerk of court that he intended

to so.

         Even now, it is not clear which of the two properties Zylstra intends to

redeem. The statutory process of redemption cannot be a guessing game for the

certificate holders. Zylstra failed to pay an amount sufficient to redeem the two

properties he sought. He did not allocate any funds toward the costs or interest

on the two properties. Then he unsuccessfully tried to rectify that failure by

tendering another check for the unpaid portion after the expiration of the one-year

redemption period. He never asked the clerk to allocate any portion of the funds

he tendered to redeem just one of the properties. No case law or statutes support

Zylstra’s belated request to redeem one of the two parcels. We thus affirm the

district court’s ruling that Zylstra may not redeem one certificate.

         Having found Zylstra is not entitled to redeem either or both of the parcels,

we need not address the bank’s cross appeal from the exclusion of attorney fees

from the redemption amounts.

         AFFIRMED.